DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation “a trough of the transmission spectrum of the first ring resonator and a trough of the transmission spectrum of the second ring resonator overlap at the second peak” is indefinite. According to the specification the trough of the transmission spectrum of the first ring resonator and a trough of the transmission spectrum of the second ring resonator overlap at the order reversing point (Fig. 7, [0080]). Furthermore, the point at which the trough of the transmission spectrum of the first ring resonator and a trough of the transmission spectrum of the second ring resonator overlap is a low point in the transmission spectrum and not a peak. For the purpose of examination, the examiner will interpret the claim to mean “a trough of the transmission spectrum of the first ring resonator and a trough of the transmission spectrum of the second ring resonator overlap at a point”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (2016/0156149).

Regarding claim 1, Takabayashi et al. disclose: a first ring resonator (1) and a second ring resonator (2) having different perimeters (Fig. 1, [0036], [0037]); and a waveguide (bottom waveguide 8) optically coupled to the first ring resonator (1) and configured to transmit light to the first ring resonator 
Takabayashi et al. do not disclose: a second peak being second highest next to the first peak. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical filter comprising a first and second ring resonator having a transmission spectrum with a second peak next to a first peak. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the height of the second peak relative to the first by routine experimentation.

Regarding claim 2, Takabayashi as modified disclose: the transmission spectrum of the double ring has a third peak (side mode) being third highest next to the second peak; and the third peak is located between the first peak and the second peak (Figs. 2A-2C, [0041]).

Regarding claim 3, Takabayashi as modified disclose: the transmission spectrum of the double ring has the first peaks correspondingly at a plurality of wavelengths (one wavelength and further plurality of wavelengths); the transmission spectrum of the first ring resonator (X) and the transmission spectrum of the second ring resonator (Y) are alternately present in a sequential order between the first peaks; and the transmission spectrum of the first ring resonator and the transmission spectrum of the second ring resonator have an order reversing point where the sequential order is reversed (order reversed on either side of main wavelength) (Figs. 2A-2C, [0041]).

Regarding claim 5, Takabayashi as modified disclose: wherein the waveguide configured to transmit the light to the first ring resonator is defined as a first waveguide (lower waveguide 8) (light is transmitted from the first ring resonator to the second ring resonator through the waveguides 8) (Figs. 1 and 9A, [0039]), the optical filter further comprising: a second waveguide (middle waveguide 8) optically coupled to the first ring resonator (1) and the second ring resonator (2), and configured to receive the light transmitted from the first ring resonator and transmit the light to the second ring resonator (Figs. 1 and 9A, [0039]).

Regarding claim 6, Takabayashi as modified disclose: wherein the first ring resonator and the second ring resonator are directly optically coupled to each other such that the light is directly transmitted from the first ring resonator to the second ring resonator (Figs. 1 and 9A, [0036], [0039]).

Regarding claim 8, Takabayashi as modified disclose: and a semiconductor optical amplifier (4) connected to the optical filter and configured to input the light to the first waveguide, wherein the semiconductor optical amplifier includes: a first face connected to the optical filter; a second face (face facing grating/reflector 5) opposite to the first face in the semiconductor optical amplifier (Figs. 1 and 9A, [0036]); and a first reflector (grating/reflector 5) disposed on the second face and configured to reflect the light transmitted from the first waveguide to the semiconductor optical amplifier (Figs. 1 and 9A, [0036]), wherein the optical filter further includes: a third waveguide (upper waveguide 8)optically coupled to the second ring resonator and configured to receive the light transmitted from the second ring resonator; and a second reflector (loop mirror 10) configured to reflect the light transmitted to the third waveguide such that the reflected light is transmitted to the third waveguide (Figs. 1 and 9A, [0036], [0039]), wherein a Fabry-Perot resonator is configured in which: the light input to the first waveguide is transmitted to the first ring resonator, the second waveguide, the second ring resonator, and the third waveguide in order, and then reflected by the second reflector; and the light reflected by the second reflector is transmitted to the third waveguide, the second ring resonator, the second waveguide, the first ring resonator, and the first waveguide in order, and then reflected by the first reflector, and wherein oscillation occurs at a wavelength corresponding to the first peak of the transmission spectrum of the double ring, and the light is emitted from one of the first reflector or the second reflector (Figs. 1 and 9A, [0036], [0039]).

Regarding claim 10, Takabayashi as modified disclose: and a semiconductor optical amplifier (4) connected to the optical filter and configured to input the light to the waveguide, which is configured to transmit the light to the first ring resonator, the waveguide being defined as one waveguide (lower waveguide 8) (Figs. 1 and 9A, [0036]), wherein the semiconductor optical amplifier includes: a first face connected to the optical filter; a second face (face facing grating/reflector 5) opposite to the first face 

Regarding claim 13, Takabayashi as modified disclose: and a semiconductor optical amplifier (4) connected to the optical filter and configured to input the light to the waveguide configured to transmit the light to the first ring resonator, the waveguide being defined as one waveguide (lower waveguide 8) (Figs. 1 and 9A, [0036]), wherein the semiconductor optical amplifier includes: a first face connected to the optical filter and a second face (face facing grating/reflector 5) opposite to the first face, and a first reflector (grating/reflector 5) disposed on the second face and configured to reflect the light transmitted from the one waveguide to the semiconductor optical amplifier (Figs. 1 and 9A, [0036], [0039]), wherein the optical filter includes: an additional one waveguide (middle or upper waveguide 8) optically coupled to the second ring resonator, and configured to receive the light transmitted from the second ring .

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 9, 11, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a Y-branch waveguide including the third waveguide and the first waveguide.”
Claim 9 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein, on a combination of the perimeter of the first ring resonator and a coupling efficiency between the first ring resonator and the first waveguide and a combination of the perimeter of the second ring resonator and a coupling efficiency between the second ring resonator and the 
Claim 12 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…and the light input to the first waveguide is transmitted to the third waveguide, the second ring resonator, the second waveguide, the first ring resonator, and the first waveguide in order, and then reflected by the first reflector, wherein the optical filter further includes an emission waveguide optically coupled to one of the first waveguide, the second waveguide, or the third waveguide, and wherein oscillation occurs at a wavelength corresponding to the first peak of the transmission spectrum of the double ring, and the light is emitted through the emission waveguide.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (2006/0153267), Kato (2009/0046748), Sato et al. (2009/0122817), Yamazaki (2009/0285251), Yamazaki (2008/0056313) and Takabayashi (2017/0353001).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828